Wash, J.,
delivered the opinion of the Court.
This is an action of trespass, commenced1 By the defendant in error against the plaintiff in error, before Hugh McDermicf, a Justice of the Peace for the county of Montgomery. After various irregular proceedings, a judgment was obtained before the Justice by the defendant in error, for the sum of six dollars. The cause was taken by certiorari to the Circuit Court, the proceedings there set aside for irregularity, and judgment rendered for ihe sum of two dollars and fifty cents j- to reverse which this writ of error is prosecuted. The single question for the consideration of this Court is, whether the Circuit’Court erred in d'eciding upon the merits of the complaint, made before the Justice of the Peace, instead of dismissing the suit: The declaration or complaint, presented by Callaway to the Justice, charges that the said Grove Cook did cut a considerable quantity of valuable timber on his land, &c.,. without setting out Ms land' by metes and" hounds, naming it, or showing or averring in any way, that the land was situated in the county of Montgomery, or withim the jurisdiction of the Justice. This was-essential, in order to give the Justice jurisdiction, and the Circuit Court ought-not to have tried’t’he cause upon its merits novo.
Let the judgment he, therefore, reversed, with costs:..